DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/14/2021 has been entered.

Claim Rejections - 35 USC § 103

2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


6.1.	 Claims 1-2 and 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Eda et al. (EP-0823780) hereinafter Eda in view of Liu et al. 
(US 2006/0283247) hereinafter Liu.

Regarding claim 1: Eda discloses a circuit device, comprising: a functional substrate component (2, 12, 22); electronic elements (3-5) on the functional substrate component, wherein the electronic elements (3-5) interact with the substrate component (2, 12, 22) to perform a function beyond mechanical support, and to modify the functional substrate component; and a surface acoustic wave (SAW) device (col. 4:55) comprising a metal (6) deposed on the substrate component (2), the SAW device comprising a defined 
Liu discloses a circuit device (100), comprising: a functional substrate component (102, 202); printed electronic elements (104, 106, 204) on the functional substrate component, wherein the printed electronic elements (104) interact with the substrate component (102) to perform a function beyond mechanical support, and to modify the functional substrate component [0022]; and wherein the printed electronic elements (104, 106) disposed on the functional substrate component (102) 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the invention of Eda printed electronic elements on the functional substrate component, wherein the printed electronic elements disposed on the functional substrate component, as taught by Liu in order provide a highly sensitive detection mechanism due to the high sensitivity to surface loading and the low noise, which results from their intrinsic high Q factor, as taught by Liu [0004].

Regarding claim 2, Eda further discloses that the functional substrate component (2) comprises quartz or lithium niobate (col. 6:1-5).

Regarding claim 7, Eda further discloses that the SAW device includes a SAW resonator for frequency control and a SAW filter fig. 1 which are in
communication with the logic circuit and the oscillator to receive and transmit information (col. 6:10-50 and Abstract)

6.2.	 Claims 3-5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Eda in view of Liu, as applied to claim 1 above, and further in view of MATT 
(DE 102005063283) hereinafter MATT.

Regarding claim 3: Eda as modified by the teaching of Liu, discloses the circuit device having all of the claimed features as discussed above with respect to claim 1, wherein a logic circuit (2-5) which activates and modulates the oscillator (col.5:14-33). Eda is silent with respect to a logic circuit formed on the substrate component.
MATT discloses a circuit device (20), comprising a logic circuit (shown in figure and in paras. 0013-0016], machine translation) formed on the substrate component (12) which activates and modulates the oscillator [0004].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the invention of Eda and Liu a logic circuit formed on the substrate component, as taught by MATT in order to perform a function and to modify the functional substrate component as taught by MATT [0013].

Regarding claim 4: Eda, as modified by the teaching of Liu and MATT, discloses the circuit device having all of the claimed features as discussed above with respect to claim 3. It does not explicitly disclose an antenna in communication with the logic circuit and the oscillator to transmit information.
Liu discloses a functional substrate component 102, 202; electronic elements 104, 204 formed on the functional substrate component 102, 202; and antenna (210) in communication with the logic circuit and the oscillator to transmit information [0029].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the invention of Eda and MATT an antenna in communication with the logic circuit and the oscillator to transmit information, as taught by Liu in order to perform the acceleration data wireless transmission from the antenna to the propagation medium as taught by Liu [0015].

Regarding claim 5, Liu further discloses that the antenna (210) is formed on the substrate component (102, 202).



Regarding claim 6: Eda, as modified by the teaching of Liu and MATT, discloses the circuit device having all of the claimed features as discussed above with respect to claim 4. It does not explicitly disclose the antenna is external to the substrate component.
Mori discloses the antenna (31) is external to the substrate component SAW 45, 46. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the invention of Eda, Liu and MATT the antenna is external to the substrate component, as taught by Mori in order to transmit from the antenna to the propagation medium.

Response to Arguments
3.         Applicant's arguments filed on 03/14/2022 have been fully considered but they are not persuasive.           A) Regarding, Applicant's argument that Liu does not discloses or suggest a circuit device containing a function substrate component with printed electronic elements.
  	 This argument is not persuasive, because the prior art Liu clearly shows a circuit device (100, see fig. 2) containing a function substrate (102, 202, see fig. 1) component with printed electronic elements (104, 106, 204, see fig. 2).

 	Regarding, Applicant's argument that that Mori does not cure the deficiencies of Eda, Liu, Matt. 


 	Therefore, the prior arts of Eda, Liu, Mori and Matt meet the Applicant’s claim limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDARGIE M AYCHILLHUM whose telephone number is (571)270-1607. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ANDARGIE M AYCHILLHUM/Primary Examiner, Art Unit 2848